On Proceedings in Contempt.
To S. L. Staples and W. A. Keeling, Residents of Austin, Travis County, Texas: Whereas, by proper proceedings filed in this court on the 30th day of October, 1922, styled "Motion for order upon appellant S. L. Staples and upon W. A. Keeling, to show cause why they should not be adjudged to be in contempt of the honorable Court of Civil Appeals for the Fifth supreme judicial district of Texas and punished therefor"; and
Whereas, the above-styled and numbered cause has been pending in this court since the 11th day of October, 1922, on an appeal prosecuted by appellants from an order of the district court of Navarro county, Tex. (or of the district judge of said court) entered in the cause then pending in said court on the 3d day of October, 1922, which order restrains said S. L. Staples, secretary of state, pending final hearing of said cause or the further orders of the court, as well as pending the disposition of said appeal, from in any manner, directly or indirectly, certifying to any or all of the official boards for the various counties of the state (said boards being provided for in article 2983, Revised Statutes 1911), or to any or all of the members or agents of any or all of such boards, the name of appellant Earle B. Mayfield as the *Page 1068 
nominee or candidate of the Democratic party (of Texas) or otherwise, etc., which was continued in effect by order of date October 10, 1922, entered on notice of appeal to this court,
And that on the 19th day of October, 1922, this court certified to the Supreme Court of Texas certain questions stated in the certificate of this court, of which certificate this court hath knowledge, and that the answers or mandate of the Supreme Court to said questions so certified were returned into this court on October 28, 1922, and thereafter on said date judgment was entered by this court in this cause, and immediately thereafter appellee C. E. King filed in this cause his motion for rehearing, which motion is now pending in this court undisposed of,
And that you, the said S. L. Staples, purporting to act as secretary of state, in violation of the terms and provisions of said order of October 3, 1922, and of said order of October 10, 1922, did, on the 28th day of October, 1922, certify, or attempt to certify, to each and all of said official boards and the members and agents thereof, the name of Earle B. Mayfield as such nominee and candidate or otherwise, in that you, the said S. L. Staples, did then file or cause to be filed with the Western Union Telegraph Company or other telegraph companies at Austin, Tex., telegrams addressed to such official boards, or to some or all of the members of each of such boards, containing such certification, and did then and there instruct, or cause to be instructed, and did cause said telegraph companies to transmit and deliver to such boards and such members of such boards such messages and telegrams and certificates,
And further that you, the said S. L. Staples, did, acting as secretary of state in connection with the matters and things above set forth, on the 27th and 28th days of October, 1922, consult with and seek and receive from W. A. Keeling, Attorney General of Texas, advice and encouragement of the aforesaid acts and conduct in violation of the jurisdiction of this court,
And that, on the 27th and 28th days of October, 1922, you, the said W. A. Keeling, did wrongfully and unlawfully advise, encourage, and cause, or contribute to cause, the said S. L. Staples to do and permit each and all of the aforesaid wrongful and unlawful acts, all for the purpose and with the intent to interfere with, hinder, delay, and thwart the due and orderly administration of justice in said cause; all of which is made to appear to this court from the motion filed herein on October 30, 1922, duly sworn to by Luther Nickels, one of the attorneys of record for the appellees in the above-styled and numbered cause:
Therefore, you, the said S. L. Staples, and you, the said W. A. Keeling, are hereby directed and required, each in person, to be and appear before the honorable Court of Civil Appeals for the Fifth supreme judicial district of Texas at 10 o'clock a. m. on Monday, November 6, 1922, at which time you will then and there show cause, if any you or either of you have, why you should not be adjudged to be in contempt of this court and punished therefor in the manner and form provided by law.
The clerk of this court is hereby directed and required to issue the proper precept giving due notice of this order, accompanied by a properly certified copy thereof to be served on the said W. A. Keeling and S. L. Staples, each in person, as required by law.